Citation Nr: 9927286	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a rating higher than 10 percent for a service-
connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1972 and from September 1980 to September 1994.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the VA RO 
which granted service connection and a 10 percent rating for 
a cervical spine disability; the veteran appeals for a higher 
rating.  A personal hearing before a member of the Board was 
scheduled for May 1999; however, the veteran failed to 
appear.  


FINDINGS OF FACT

The veteran has a single service-connected disability of the 
cervical spine, which includes spinal stenosis and 
degenerative joint disease, and the disability is manifested 
by no more than slight limitation of motion and no more than 
mild intervertebral disc syndrome.  


CONCLUSIONS OF LAW

Only one rating may be assigned for the cervical spine 
disability, and the criteria for a rating in excess of 10 
percent for such disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.14, § 4.71a, Codes 5003, 
5010, 5290, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1969 to 
October 1972 and September 1980 to September 1994.  

Service medical records from his first period of active duty 
are negative for findings or diagnosis of cervical spine 
disability.  A review of the veteran's service medical 
records from his second period of active duty reveal that in 
April 1985, he was seen complaining of pain in the upper 
back.  He indicated that he also had trouble moving his left 
arm.  The diagnosis was muscle strain.  In December 1987, the 
veteran reported a moderate ache with tightness in the right 
upper back and posterior neck.  The diagnosis was 
myositis/myospasm.  A treatment record from February 1993 
notes that the veteran complained of acute onset left upper 
extremity paresthesia and pain after weight lifting.  
Probable cervical dysfunction was noted.  

The veteran was referred to a private physician in February 
1993 for assessment of his cervical spine symptoms.  It was 
noted that he was treated with physical therapy and exercises 
which resulted in a marked improvement of his pain, though he 
did not have complete relief.  The examiner noted that he 
continued to experience a painful sensation below the C7 
vertebra and had some tingling paresthesias of the left hand, 
especially the fingertips.  The diagnostic impression was 
cervical radiculopathy.  

A service medical record from March 1993 notes that the 
veteran reported left lower neck and upper back pain with 
paresthesia, numbness and pain radiating down the left upper 
extremity into the thumb, index and middle fingers.  The 
diagnostic assessment was suspected left C6-7 radiculopathy.  
A March 1993 MRI of the cervical spine revealed degenerative 
spurring posteriorly at the C5-6 and C6-7 levels, with 
associated borderline spinal stenosis at these levels and 
mild cervical spinal cord compression at the C5-6 level.  

The veteran retired from active service in September 1994.  
In June 1995, he filed a claim for service connection for 
degenerative spurring at C5, C6, and C7 with radiculopathy, 
and for a neck sprain which he said occurred when he was 
injured while in a park in service in 1994.  

At a September 1995 VA general medical examination, the 
veteran said that for a few years he had paresthesias in some 
of the fingers of his left hand, and he said that during 
service he was told this was due to a cervical spine problem.  
On current examination, range of motion of the neck was 
within normal limits, and the upper extremities were within 
normal limits.

On a VA spine examination in September 1995, the veteran 
reported that in 1992 he was evaluated for neck pain and 
possible radiculopathy and at that time he had complaints of 
muscle spasms in the neck with occasional pain and 
paresthesias in the left arm.  He said that diagnostic tests 
had shown some cervical spine spurring.  He related that in 
1994 he twisted his neck while playing with his son, and he 
subsequently experienced intermittent pain in the left 
lateral aspect of his neck.  The veteran said this neck pain 
was his main current complaint.  He described the pain as a 
sharp ache with no radiation to the arms.  He said he rarely 
experienced paresthesia of the left 5th finger.  He said his 
symptoms increased with inactivity and during the wintertime.  
On current examination, range of motion testing of the 
cervical spine revealed forward flexion to 60 degrees, 
extension to 50 degrees, bilateral lateral flexion to 40 
degrees, and bilateral rotation to 60 degrees.  No tenderness 
with palpation of the spinal column was noted.  Palpation of 
the cervical muscles revealed a trigger pain in the 
suboccipital area on the left side, down the neck and into 
the shoulder.  Muscle strength, sensation, and reflexes were 
normal throughout.  The diagnostic impressions were chronic 
neck pain, probable myofascial pain syndrome, rule out 
degenerative joint disease.  The doctor ordered X-rays of the 
cervical spine, and these revealed some degenerative changes 
at C6-7 with left-sided neural foraminal narrowing.  

In a November 1995 decision, the RO granted service 
connection for cervical spine stenosis and degenerative 
disease, with a 10 percent evaluation.  A letter informing 
the veteran of the RO decision was dated in April 1996.  

In his March 1997 notice of disagreement, the veteran 
indicated that he was dissatisfied with the 10 percent 
evaluation for his cervical spine disability.  He also 
asserted that the RO decision failed to consider residual 
disability from a 1994 service neck injury.  

On VA examination of the spine in May 1997, the veteran 
related that he sustained an upper back strain after 
performing routine daily activities during service, and he 
was then given a diagnosis of marginal cervical stenosis.  He 
said he later had a neck injury in service while engaged in 
recreational activities.  The veteran related that he 
experienced numbness of the left hand when he slept on either 
side of his body, and he reported that his primary functional 
limitation was sleep disturbance secondary to pain.  He said 
that he had had a sharp pain in the left neck which felt like 
sore muscles, and that he especially noted pain with rotation 
of his neck to the left side.  The veteran related that the 
pain did not radiate from this region.  He said that he 
experienced a sharp pinch or twinge in the lower cervical 
vertebral range, and this occurred on an intermittent but 
daily basis.  The veteran indicated that he was accustomed to 
the pain and remained fairly active.  Range of motion testing 
revealed neck flexion to 50 degrees (which touched his chin 
to his chest) and full extension to 45 degrees.  Decreased 
axial rotation with pain elicited at the end range was noted 
bilaterally, left greater than right.  No sensation deficits 
were noted to light touch and pin prick throughout, and other 
neurological signs were essentially normal.  Shoulder range 
of motion was normal.  Mild tenderness to palpation over the 
left trapezius was noted.  No vertebral column tenderness was 
noted.  The doctor noted that prior X-rays showed 
degenerative joint disease at C6-7 on the left, with some 
foramen narrowing.  The diagnostic impression was lower 
cervical and left neck musculature pain secondary to cervical 
stenosis.  The examiner noted that with flare-ups, a decrease 
in range of motion and function would be expected; however, 
it was impossible to quantify without examining the patient 
at that time.  

In his June 1997 substantive appeal, the veteran argued that 
a higher rating should be assigned for his service-connected 
spinal stenosis and degenerative joint disease of the 
cervical spine, and he also suggested that a separate rating 
should be assigned for left-sided neck pain from a neck 
injury at a playground during active duty in 1994.  In 
correspondence dated in September 1997 and June 1999, the 
veteran's representative asserted that the veteran's cervical 
spine stenosis with degenerative joint disease should be 
rated higher than 10 percent, and that separate ratings 
should be assigned for stenosis and degenerative joint 
disease of the cervical spine.  

II.  Analysis

The veteran's claim for an evaluation higher than 10 percent 
for his cervical spine disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion, but to a degree 
which would not be compensable under a limitation-of-motion 
code, a 10 percent rating may be assigned for each involved 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation.  Moderate limitation of motion is 
rated 20 percent.  Severe limitation of motion of the 
cervical spine is rated 30 percent.  38 C.F.R. § 4.71a, Code 
5290.  

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating requires that there be severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

Medical records, including the post-service 1995 and 1997 VA 
examinations, show the veteran has cervical spine 
degenerative joint disease (arthritis) with associated 
stenosis.  The VA examinations show nearly full range of 
motion of the cervical spine, only slightly limited by pain.  
If the condition is rated based on limitation of motion, no 
more than a 10 percent rating is proper, as the medical 
records show at most slight limitation of motion, even when 
the effects of pain on use are considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5290; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evidence shows the veteran has some subjective minor 
neurological symptoms, but objective neurological findings 
have been essentially normal.  There are no recent findings 
of radiculopathy as found in intervertebral disc syndrome.  
Any cervical spine intervertebral disc syndrome is at most 
mild in degree, even when the effects of pain on use are 
considered, and thus a rating higher than 10 percent may not 
be assigned under Code 5293.  

The veteran appears to argue that a separate rating should be 
assigned for neck pain to account for an additional injury he 
had in service.  There is no merit to this assertion.  His 
rating is based on current manifestations and symptoms of the 
cervical spine disability, regardless of the number of 
service injuries or diseases which led to the condition.  The 
veteran's representative asserts that separate evaluations 
for cervical stenosis and degenerative joint disease are 
warranted.  In this regard, the Board notes that the 
regulation concerning the prohibition against pyramiding 
disability ratings provides that evaluation of the same 
disability or manifestations under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  Despite varying diagnoses, there 
is but one cervical spine disability for rating purposes in 
the present case.  The veteran's representative is apparently 
suggesting that a rating should be assigned for cervical 
spine arthritis with limitation of motion, and a separate 
rating should be assigned for cervical spine intervertebral 
disc syndrome.  However, such would clearly be a violation of 
the pyramiding rule and is prohibited.  VAOPGCPREC 36-97.

Since the preponderance of the evidence is against the claim 
for a rating higher than 10 percent for the veteran's 
cervical spine disability, the benefit-of-the-doubt doctrine 
is not applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating for a cervical spine disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

